—Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered March 7, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years and 1 year, respectively, unanimously affirmed.
The verdict was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning such matters as credibility, identification, and defendant’s opportunity to divest himself of the buy money after the sale. Concur — Williams, J. P., Rubin, Saxe and Friedman, JJ.